Exhibit 10.39(a-2)

 

SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of April 19, 2004, by and among ADVANCED MICRO
DEVICES, INC., a Delaware corporation (“Parent”), AMD INTERNATIONAL SALES &
SERVICE, LTD., a Delaware corporation (“AMDISS”) (Parent and AMDISS,
individually and collectively, the “Borrower”), the several financial
institutions party hereto as Lenders (each a “Lender” and, collectively, the
“Lenders”), BANK OF AMERICA, N.A., as administrative agent for the Lenders (in
such capacity, the “Agent”) and as a Lender, CONGRESS FINANCIAL CORPORATION
(SOUTHWEST), as syndication agent for the Lenders (in its capacity as such, the
“Syndication Agent”) and as a Lender, THE CIT GROUP/BUSINESS CREDIT, INC., as
documentation agent for the Lenders (in its capacity as such, the “Documentation
Agent”) and as a Lender, and WELLS FARGO FOOTHILL, LLC, as collateral agent for
the Lenders (in its capacity as such, the “Collateral Agent”) and as a Lender.

 

WHEREAS, the Borrower, certain of the Lenders and the Agent entered into that
certain Amended and Restated Loan and Security Agreement, dated as of July 7,
2003, as amended by that certain First Amendment to Amended and Restated Loan
and Security Agreement, dated as of October 3, 2003 (as amended and as may be
further amended from time to time, the “Loan Agreement”); and

 

WHEREAS, the Borrower has requested that certain additional German subsidiaries
be added to the definition of “German Subsidiary” under the Loan Agreement, and
Majority Lenders have agreed to such request, subject to the terms and
conditions of this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Definitions; References; Interpretation.

 

(a) Unless otherwise specifically defined herein, each capitalized term used
herein (including in the Recitals hereof) which is defined in the Loan Agreement
shall have the meaning assigned to such term in the Loan Agreement.

 

(b) Each reference to “this Amendment,” “hereof,” “hereunder,” “herein” and
“hereby” and each other similar reference contained in the Loan Agreement, and
each reference to “the Loan Agreement” and each other similar reference in the
other Loan Documents, shall from and after the Effective Date (defined below)
refer to the Loan Agreement as amended hereby.

 

(c) The rules of interpretation set forth in Section 1.3 of the Loan Agreement
shall be applicable to this Amendment.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement. Subject to the terms and conditions hereof, the
Loan Agreement is amended as follows, effective as of the Effective Date:

 

(a) Section 1.1 of the Loan Agreement is hereby amended as follows:

 

(i) The defined term “Borrowing Base” is hereby amended and restated in its
entirety as follows:

 

“Borrowing Base” means, at any time, an amount equal to (a) the lesser of (i)
the Maximum Revolver Amount or (ii) the sum of (A) eighty-five percent (85%) of
the Net Amount of Eligible Accounts of the Parent and AMDISS payable by original
equipment manufacturers plus (B) fifty percent (50%) of the Net Amount of
Eligible Accounts of the Parent and AMDISS payable by distributors (such
Accounts, the “Distributor Accounts”) plus (C) the lesser of (1) $25,000,000 and
(2) fifty percent (50%) of the Net Amount of Eligible Other Foreign Accounts of
AMDISS; provided, however, that if at any time either (i) the average daily cash
balance of Net Domestic Cash during any 30 day period or (ii) Net Domestic Cash
as of the last day of any month is less than $175,000,000 (a “Reduction Event”)
then the Dollar and percentage amounts set forth above in this clause (C) shall
be promptly reduced to zero (if after a Reduction Event, either (i) the average
daily cash balance of Net Domestic Cash during any 30 day period or (ii) Net
Domestic Cash as of the last day of any month is greater than $175,000,000 as
reported on 2 consecutive Weekly Domestic Cash Reports then the Dollar and
percentage amounts shall be restored to the amounts first set forth above in
this clause (C)) plus (D) ninety percent (90%) of Domestic Cash; minus (b) the
sum of (i) reserves for accrued interest on the Obligations, (ii) the Bank
Product Reserve, if any, and (iii) the Dilution Reserves and other reserves
which the Agent deems necessary in the exercise of its reasonable commercial
discretion to maintain with respect to the Borrower’s account, including
reserves for any amounts which the Agent or any Lender may be obligated to pay
in the future for the account of the Borrower.

 

(ii) The defined term “Dresden Agreements” is hereby amended and restated in its
entirety as follows:

 

“Dresden Agreements” means (i) that certain Syndicated Loan Agreement, dated as
of March 11, 1997, among AMD Saxony Manufacturing GmbH, as Borrower, Dresdner
Bank Luxembourg S.A., as Agent and Paying Agent, Dresdner Bank AG, as Security
Agent, and the lenders party thereto, as amended on February 6, 1998, June 29,
1999, February 20, 2001, June 3, 2002, and December 20, 2002 (as so amended, and
as further amended from time to time, the “Dresden Loan Agreement”) and (ii)
each of the other “Operative Documents” (as defined in the Sponsors’ Support
Agreement (as defined in the Dresden Loan Agreement), as amended on February 6,
1998, June 29, 1999, February 20, 2001, June 3, 2002 and December 20, 2002 and
as further amended from time to time, to the extent executed and delivered
pursuant to or in connection with the Sponsors’ Support Agreement or the Dresden
Loan Agreement.

 

(iii) The defined term “German Subsidiary” is hereby amended and restated in its
entirety as follows:

 

“German Subsidiary” means, collectively, the Old German Subsidiaries and the New
German Subsidiaries.

 

2



--------------------------------------------------------------------------------

(iv) The defined term “Revolving Intercompany Loan” is hereby amended and
restated in its entirety as follows:

 

“Revolving Intercompany Loan” has the meaning specified in clause (h)(ii) of the
definition of Restricted Investment.

 

(v) The following defined terms are hereby added in the appropriate alphabetic
order:

 

“Fab 36 Facility Agreement” means that certain Facility Agreement to be entered
into on or about April 21, 2004, among AMD Fab 36 Limited Liability Company &
Co. KG, as borrower, Dresdner Bank Luxembourg S.A., as Facility Agent and
Dresdner Bank AG, as Security Agent, and the lenders party thereto, as amended,
supplemented, restated or otherwise modified from time to time.

 

“Fab 36 Agreements” means (i) the Fab 36 Facility Agreement and (ii) each of the
other “Transaction Documents” (as defined in the Fab 36 Facility Agreement), in
each case as amended, supplemented, restated or otherwise modified from time to
time, to the extent executed and delivered pursuant to or in connection with the
Fab 36 Facility Agreement.

 

“Old German Subsidiaries” means AMD Saxony Manufacturing GmbH, a German
corporation (or following its conversion to a limited partnership, AMD Saxony
LLC & Co. KG), and AMD Saxony Holding GmbH, AMD Saxony Admin GmbH and AMD Saxony
LLC, which entities were formed for the purpose of holding collectively,
directly or indirectly, 100% of the equity (whether capital stock or, following
the conversion to a limited partnership, partnership interests) in AMD Saxony
Manufacturing GmbH.

 

“New German Subsidiaries” means AMD Fab 36 Limited Liability Company & Co. KG, a
German limited partnership, and AMD Fab 36 Holding GmbH, AMD Fab 36 Admin GmbH,
and AMD Fab 36 LLC, which entities were formed for the purpose of holding
collectively, directly or indirectly, a majority of the equity of AMD Fab 36
Limited Liability Company & Co. KG.

 

“New Revolving Intercompany Loans” has the meaning specified in clause (h)(iv)
of the definition of Restricted Investment.

 

(vi) Clause (h) of the defined term “Restricted Investment” is hereby amended
and restated in its entirety as follows:

 

(h) (i) Investments (excluding Investments consisting of the Revolving
Intercompany Loan described in clause (h)(ii)) in the Old German Subsidiaries
which were (x) in effect as of the Closing Date, and (y) have an aggregate
outstanding balance

 

3



--------------------------------------------------------------------------------

not greater than 300,000,000 Euros, and (ii) Investments in the Old German
Subsidiaries consisting of a revolving intercompany loan made by the Parent or
wholly-owned Subsidiary thereof, as lender, to the Old German Subsidiaries, as
borrower, in an aggregate principal amount not to exceed $750,000,000 at any
time outstanding, which loan shall be evidenced by documentation in form and
substance reasonably satisfactory to the Agent and the Majority Lenders and the
proceeds of which shall be used by the Old German Subsidiaries for general
corporate purposes, including, without limitation, working capital, cash
expenses and other cash requirements and Project Costs (as defined in the
Dresden Agreements) (such revolving intercompany loan, the “Revolving
Intercompany Loan”), (iii) Investments (excluding Investments consisting of the
New Revolving Intercompany Loan described in clause (h)(iv)) in the New German
Subsidiaries pursuant to the AMD Fab 36 Agreements in an aggregate amount not
greater than 1,000,000,000 Euros, (iv) Investments in the New German
Subsidiaries consisting of a revolving intercompany loan made by the Parent or
wholly-owned Subsidiary thereof, as lender, to the New German Subsidiaries, as
borrower, in an aggregate principal amount not to exceed 750,000,000 Euros at
any time outstanding, which loan shall be evidenced by documentation in form and
substance reasonably satisfactory to the Agent and Majority Lenders and the
proceeds of which shall be used by the New German Subsidiaries for general
corporate purposes, including, without limitation, working capital, cash
expenses and other cash requirements, capital expenditures and costs related to
the Project (as defined in the Fab 36 Agreements) (such revolving intercompany
loan, the “New Revolving Intercompany Loan”), and (v) Investments in the New
German subsidiaries to the extent required to avoid adverse tax consequences
pursuant to the “thin-capitalization rules” adopted under applicable German
laws;

 

(b) Subsection 6.1(a)(ii) is hereby amended and restated in its entirety as
follows:

 

(ii) any Accounts payable to the Parent by any German Subsidiary (such Accounts,
the “German Subsidiary Accounts”) or any General Intangibles or chattel paper,
documents or instruments evidencing any rights to payment or other obligations
of any German Subsidiary to the Parent, including the Dresden Agreements or the
Fab 36 Agreements, and any proceeds thereof;

 

(c) Subsection 6.1 is hereby amended by inserting a new clause (c) as follows:

 

(c) Notwithstanding the foregoing provisions of this Section 6.1, the grant of a
security interest pursuant to this Section 6.1 shall not extend to, and the term
“Collateral” shall not include, any capital stock, partnership interest,
membership interest or other equity interest in any German Subsidiary.

 

(d) Section 6.7 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

6.7 Collateral Reporting. The Borrower shall provide the Agent with the
following documents at the following times in form satisfactory to the Agent:
(a) on a monthly basis (within twenty-five (25) days after the end of each
month), at any time

 

4



--------------------------------------------------------------------------------

prior to the first date, if any, on which either (i) the Loan to Availability
Ratio is equal to or greater than 40% for five (5) consecutive Business Days or
(ii) Availability as of the close of Agent’s business is less than $50,000,000
(either of such dates, a “Trigger Date”), and on a weekly basis (within three
(3) Business Days after the end of each week), thereafter, a schedule of the
Borrower’s Accounts created since the last such schedule, which schedule shall
also identify any collections, credits and other adjustments in respect of the
Borrower’s Accounts since the last such schedule, and a Borrowing Base
Certificate; provided, however, that if after any Trigger Date the Loan to
Availability Ratio is less than 40% for 120 consecutive days (such 120th day, a
“Shut-Off Date”) then, from and after such Shut-Off Date, the Agent and the
Lenders agree that the Borrower shall only be required to deliver each such
schedule of Borrower’s Accounts and each such Borrowing Base Certificate on a
monthly basis until the next Trigger Date, if any, and on a weekly basis
thereafter until the next Shut-Off Date, if any (the parties agree that the
immediately preceding proviso shall govern the required frequency of the
Borrower’s delivery of schedules of Borrower’s Accounts and Borrowing Base
Certificates pursuant to this Section 6.7 in respect of each subsequent Trigger
Date and Shut-Off Date occurring thereafter); and provided, further, however,
that during each period commencing on the date that the outstanding balance of
Revolving Loans is $0, and no Default or Event of Default then exists, Agent and
the Lenders agree that the Borrower shall not be required to deliver any such
schedule of Borrower’s Accounts or such Borrowing Base Certificate until the
next date on which either a Default or Event of Default has occurred or Borrower
makes a request for a Revolving Loan; (b) on a monthly basis, (i) within seven
(7) Business Days after the end of each month, an aging of the Borrower’s
Accounts, together with a reconciliation to the previous month’s or week’s, as
the case may be, aging of the Borrower’s Accounts and to the Borrower’s general
ledger; (ii) within ten (10) Business Days after the end of each month, an aging
of the Borrower’s accounts payable; and (iii) within ten (10) Business Days
after the end of each month, Inventory reports by category, with additional
detail showing additions to and deletions from the Inventory; provided, however,
that during each period commencing on the date that the outstanding balance of
Revolving Loans is $0, and no Default or Event of Default then exists, Agent and
the Lenders agree that the Borrower shall not be required to deliver any such
agings of the Borrower’s Accounts and accounts payable or such Inventory reports
until the next date on which either a Default or Event of Default has occurred
or Borrower makes a request for a Revolving Loan; (c) on a weekly basis, on
Tuesday of each week, a calculation of the average daily cash balance of Net
Domestic Cash for the prior week substantially in the form of Exhibit 6.7
(b)(iv) attached hereto (the “Weekly Domestic Cash Report”); (d) upon request,
copies of invoices in connection with the Accounts, customer statements, credit
memos, remittance advices and reports, deposit slips, shipping and delivery
documents in connection with the Borrower’s Accounts and for Inventory and
Equipment acquired by the Borrower, purchase orders and invoices; (e) upon
request, a statement of the balance of each of the Intercompany Accounts; (f)
such other reports as to the Collateral as the Agent shall reasonably request
from time to time; and (g) with the delivery of each of the foregoing, a
certificate of the Borrower executed by an officer thereof certifying as to the
accuracy and completeness of the foregoing. If any of the Borrower’s records or
reports of the Collateral are prepared by an accounting service or other agent,
the Borrower hereby authorizes such service or agent to deliver such records,
reports, and related documents to the Agent, for distribution to the Lenders.

 

5



--------------------------------------------------------------------------------

(e) Subsection 9.11(v) of the Loan Agreement is hereby amended as follows:

 

(v) (x) Guaranties by the Parent of the obligations of the Old German
Subsidiaries under the Dresden Agreements (and payment of such Guaranties) in an
amount not to exceed 306,775,130 Euros in the aggregate, and (y) Guaranties by
the Parent of the obligations of the New German Subsidiaries (and payment of
such Guaranties) (i) with respect to the Guaranty Agreement dated on or about
April 21, 2004 among the Parent, as guarantor, AMD Fab 36 Limited Liability
Company & Co. KG, as borrower, Dresdner Bank Luxembourg S.A., as Facility Agent
and Dresdner Bank AG, as Security Agent, and (ii) with respect to the other Fab
36 Agreements, in an amount not to exceed 1,000,000,000 Euros in the aggregate;

 

(f) Subsection 9.14 of the Loan Agreement is hereby amended as follows:

 

Except as set forth below, neither the Borrower nor any of its Restricted
Subsidiaries shall sell, transfer, distribute, or pay any money or property,
including, but not limited to, any fees or expenses of any nature (including,
but not limited to, any fees or expenses for management services), to any
Affiliate, or lend or advance money or property to any Affiliate, or invest in
(by capital contribution or otherwise) or purchase or repurchase any stock or
indebtedness, or any property, of any Affiliate, or become liable on any
Guaranty of the indebtedness, dividends, or other obligations of any Affiliate.
Notwithstanding the foregoing provisions of this Section 9.14, the Borrower and
its Restricted Subsidiaries may (i) (x) execute, deliver and perform its
obligations under, and consummate the transactions contemplated by, the Dresden
Agreements, including without limitation the Revolving Intercompany Loans
permitted hereunder, and (y) execute, deliver and perform its obligations under,
and consummate the transactions contemplated by, the Fab 36 Agreements,
including without limitation the New Revolving Intercompany Loans permitted
hereunder, (ii) execute, deliver and perform its obligations under, and
consummate the transactions contemplated by, the Mask House Agreements, (iii)
execute, deliver and perform its obligations under, and consummate the
transactions contemplated by, the FASL (Delaware) Organizational Documents, (iv)
engage in other transactions with Affiliates, including the Permitted Affiliate
Investments, provided that the terms of any such transactions described in this
subsection (iv) shall be materially no less favorable to the Borrower and its
Restricted Subsidiaries than would be obtained in a comparable arms’ length
transaction with a third party who is not an Affiliate. The Borrower shall fully
disclose to the Agent and the Lenders the amounts and terms of any such
Affiliate transaction involving consideration in excess of $5,000,000. The
parties acknowledge that the Borrower and its Restricted Subsidiaries from time
to time engage in transfers among each other of inventory and equipment on an
arms-length basis in the ordinary course of business, and no further disclosure
is required under this Section 9.14 in that regard. Without limiting the
operation of the foregoing provisions of this Section 9.14, the parties further
acknowledge that (a) (x) pursuant to the Dresden Agreements (copies of which
have been provided to the Agent), the Borrower engages and will engage in
transactions with the Old German Subsidiaries,

 

6



--------------------------------------------------------------------------------

including support in the form of loans and guarantees, the purchase of wafers
and research, design and development services (and the license of certain
intellectual property rights to the Old German Subsidiaries in connection
therewith), the provision of management services to the Old German Subsidiaries,
and foreign exchange swap transactions, (y) pursuant to the Fab 36 Agreements
(copies of which have been provided to the Agent), the Borrower engages and will
engage in transactions with the New German Subsidiaries, including support in
the form of capital commitments, loans and guarantees, the purchase of wafers
(and the license of certain intellectual property rights to the New German
Subsidiaries in connection therewith), the provision of management services to
the New German Subsidiaries, and foreign exchange or interest swap transactions
or other hedge transactions, (b) pursuant to the Sales and Purchase Agreement of
FASL (Japan) Products among the Parent, Fujitsu Limited and FASL (Japan) dated
as of September 8, 1995, as amended, and related agreements (the “FASL (Japan)
Agreement”) (copies of which have been provided to the Agent), the Borrower
engages and will engage in transactions with FASL (Japan) for the purchase of
wafers and the joint development of technology, and certain joint licenses and
cross licenses and other agreements in connection therewith, and (c) pursuant to
the FASL (Delaware) Organizational Documents, the Borrower engages and will
engage in transactions with FASL (Delaware), and, in the case of clauses (a) and
(b) above, no further disclosure is required under this Section 9.14 in that
regard, and in the case of clause (c), no further disclosure is required under
this Section 9.14 in that regard provided that an Enhanced Covenant Period does
not exist.

 

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Agent and the Lenders as follows:

 

(a) No Default or Event of Default has occurred and is continuing (or would
result from the amendment of the Loan Agreement contemplated hereby).

 

(b) The execution, delivery and performance by the Borrower of this Amendment
and the Loan Agreement (as amended by this Amendment) have been duly authorized
by all necessary corporate and other action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any Person
(including any Governmental Authority) in order to be effective and enforceable.

 

(c) This Amendment and the Loan Agreement (as amended by this Amendment)
constitute the legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms.

 

(d) All representations and warranties of the Borrower contained in the Loan
Agreement are true and correct in all material respects as of the date hereof
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they shall be true and correct as of such earlier
date).

 

(e) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Agent and the
Lenders or any other Person.

 

7



--------------------------------------------------------------------------------

(f) The Borrower’s obligations under the Loan Agreement and under the other Loan
Documents are not subject to any defense, counterclaim, set-off, right of
recoupment, abatement or other claim.

 

4. Conditions of Effectiveness.

 

(a) This Amendment shall be effective as of the date hereof (the “Effective
Date”); provided, that, the Agent shall have received (i) from the Borrower and
each Lender, a duly executed original (or, if elected by the Agent, an executed
facsimile copy) of this Amendment and (ii) from the Borrower, payment of all
reasonable Attorney Costs of the Agent to the extent invoiced on or prior to
April     , 2004 (including any previously invoiced and outstanding Attorney
Costs that relate to services previously provided).

 

(b) From and after the Effective Date, the Loan Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Loan Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects. Without limiting the generality of the foregoing, the
Borrower hereby ratifies and affirms that the Liens granted to the Agent for the
benefit of the Lenders under the Loan Agreement constitute valid and perfected
first priority Liens on the Collateral (subject only to Permitted Liens) and
secure the Obligations.

 

(c) The Agent will notify the Borrower and the Lenders of the occurrence of the
Effective Date.

 

5. Acknowledgement of Priority of Bank’s Lien. The Agent, the Lenders and the
Borrower agree and acknowledge that (i) the Bank’s Liens on cash collateral and
cash equivalents permitted under clause (l) of the definition of “Permitted
Liens” shall be senior to the Agent’s Liens on such cash collateral and cash
equivalents and (ii) such Lien priority of the Bank’s Liens on cash collateral
and cash equivalents permitted under clause (l) of the definition of “Permitted
Liens” shall not constitute a Default or an Event of Default under the Loan
Agreement or any other Loan Document to the extent that the Loan Agreement or
any other Loan Document requires that the Agent’s Liens on the Collateral be of
first priority, and, accordingly, any relevant representations, warranties,
covenants or conditions shall be deemed amended to exempt the cash collateral
and cash equivalents that is subject to the Bank’s Liens permitted under clause
(l) of the definition of “Permitted Liens” from the general requirement that the
Agent’s Liens on the Collateral be of first priority.

 

6. Miscellaneous.

 

(a) The Borrower acknowledges and agrees that the execution and delivery by the
Agent and the Lenders of this Amendment shall not be deemed to create a course
of dealing or an obligation to execute similar waivers or amendments under the
same or similar circumstances in the future.

 

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns.

 

8



--------------------------------------------------------------------------------

(c) This Amendment shall be governed by and construed in accordance with the law
of the State of California; provided, that, the Agent and the Lenders shall
retain all rights arising under Federal law.

 

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party thereto either in the form of an executed original or an
executed original sent by facsimile transmission to be followed promptly by
mailing of a hard copy original, and that receipt by the Agent of a facsimile
transmitted document purportedly bearing the signature of a Lender or the
Borrower shall bind such Lender or the Borrower, respectively, with the same
force and effect as the delivery of a hard copy original. Any failure by the
Agent to receive the hard copy executed original of such document shall not
diminish the binding effect of receipt of the facsimile transmitted executed
original of such document of the party whose hard copy page was not received by
the Agent.

 

(e) This Amendment contains the entire and exclusive agreement of the parties
hereto with reference to the matters discussed herein. This Amendment supersedes
all prior drafts and communications with respect hereto. This Amendment may not
be amended except in accordance with the provisions of Section 13.2 of the Loan
Agreement.

 

(f) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment, the Loan Agreement or the
Loan Documents.

 

(g) The Borrower agrees to pay or reimburse Bank of America, N.A. (including in
its capacity as Agent), upon demand, for all reasonable costs and expenses
(including reasonable Attorney Costs) incurred by Bank of America, N.A.
(including in its capacity as Agent) in connection with the development,
preparation, negotiation, execution and delivery of this Amendment.

 

[Signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in San Francisco, California, by their proper and duly
authorized officers as of the day and year first above written.

 

ADVANCED MICRO DEVICES, INC.,

a Delaware corporation

By:

 

/s/ Robert J. Rivet

--------------------------------------------------------------------------------

Name:

 

Robert J. Rivet

Title:

  Senior Vice President, Chief Financial Officer

AMD INTERNATIONAL SALES & SERVICE, LTD.,

a Delaware corporation

By:

 

/s/ Hollis O’Brien

--------------------------------------------------------------------------------

Name:

 

Hollis O’Brien

Title:

 

Secretary



--------------------------------------------------------------------------------

Commitment:  $34,000,000

Pro Rata Share:  27.2%

 

BANK OF AMERICA, N.A.,

as Agent and as a Lender

   

By:

 

/s/ John MacNamara

--------------------------------------------------------------------------------

   

Name:

 

John MacNamara

   

Title:

 

Vice President



--------------------------------------------------------------------------------

Commitment:  $25,000,000

Pro Rata Share:  20%

 

WELLS FARGO FOOTHILL, LLC,

as Collateral Agent and as a Lender

   

By:

 

/s/ Brad Engel

--------------------------------------------------------------------------------

   

Name:

 

Brad Engel

   

Title:

 

Assistant Vice President



--------------------------------------------------------------------------------

Commitment:  $33,000,000

Pro Rata Share:  26.4%

 

CONGRESS FINANCIAL CORPORATION

(SOUTHWEST),

as Syndication Agent and as a Lender

   

By:

 

/s/ Joe T. Curdy

--------------------------------------------------------------------------------

   

Name:

 

Joe T. Curdy

   

Title:

 

Vice President



--------------------------------------------------------------------------------

Commitment:  $33,000,000

Pro Rata Share:  26.4%

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

as Documentation Agent and as a Lender

   

By:

 

/s/ Thomas H. Hopkins

--------------------------------------------------------------------------------

   

Name:

 

Thomas H. Hopkins

   

Title:

 

Vice President